DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/25/2020.
Applicants’ argument that the examiner has not met its burden is not persuasive since the two groups require different searches, the process to produce the product can be different than the one claimed in group II (i.e. one can provide process to provide a first coating and then a second coating).
The election is made final.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, limitation of claims 7 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13, “the body comprises a split annular body”, as stated in claim 1 the invention is a piston ring which is having an open-ended portion being defined by two ends. Based on what is stated in claim 1 limitation of claim 12 appears to be redundant.
Claim 17, “intermediate coating formed on the outer circumferential surface of the body, between the nitride layer and the tribological coating”, unclear what applicant means by this in 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US. 20150211635A1) in view of Angilella et al (US 3,770,286) and further in view of Costa et al (WO2016055498A1).
Wu discloses a piston ring comprising a body having an outer circumferential surface (figures), a diffusion nitride layer formed on the outer circumferential surface of the body (e.g. 2, figures), a tribological coating (e.g. 3-5) overlying the diffusion nitride layer, the tribological coating includes a base layer (3), an intermediate layer (e.g. 4) and a top layer (e.g. 5) overlaying the base layer, wherein both the base layer and the top layer each include a transition metal nitride, the transition metal of the top layer being selected from the group consisting of Titanium, Zirconium, Vanadium, Niobium, Chromium, Molybdeum, Tungsten and combinations thereof. The tribological coating has a thickness in the range of 5-100 micro meter (see entire reference). The top layer has a thickness in the range of 5-25 micrometer and the base layer has a thickness in the range of 25-50 micrometer, and wherein the thickness of the top layer is less than the thickness of the base layer (e.g. d is 40 to 60 percent of 50 micro meter). The body is made of 
Wu discloses the invention as claimed above but fails to disclose the top layer has a relatively high porosity and a relative low Vickers hardness, as compared respectively to a porosity and a Vickers hardness of the base layer, a ratio of the Vickers hardness of the top layer to the Vickers hardness of the base layer is in the range of 0.2:1 to 0.7:1, the top layer has the Vickers hardness in the range of 800-1200HV, the base layer the Vickers hardness in the range of 1300-2500HV and the piston ring have a split portion with ends. Angilella discloses the top layer has a relatively high porosity and a relative low Vickers hardness, as compared respectively to a porosity and a Vickers hardness of the base layer, a ratio of the Vickers hardness of the top layer to the Vickers hardness of the base layer is in the range of 0.2:1 to 0.7:1, the top layer has the Vickers hardness in the range of 800-1200HV and the piston ring have a split portion with ends. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have porosity and hardness of Wu have the characteristic as taught by Angilella, to eliminate the need for lapping of the ring and to promote break-in (e.g. abstract). It is further noted that Angilella teaches plurality of peaks and valleys or ridges.

Regarding claim 2: Wu discloses the claimed invention except the top layer has a Vickers hardness in the range of 800-1200 HV and the base layer has a Vickers hardness in the range of 1300-2500 HV. Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose ranges as listed above as a matter of design choice. Furthermore choosing a particular ratio between hardness and/or hardness of a material would result in predicable result of strength of coating and minimize wear characteristic.
Wu and Angilella disclose the claimed invention except the ratio of the Vickers hardness of the top layer to the Vickers hardness of the base layer may be in the range of 0.5:1 to 0.7:1 or the top layer has a Vickers hardness in the range of 800-1200 HV and the base layer has a 
Regarding claim 7: Wu provides in paragraph 0010 that coating are formed of CrAlN, paragraph 0051 to 0093 teaches different materials CrN and/or CrAlN and/or CrMoN. It is further noted that reference of Costa also teaches that layer can be formed of multiple layer system (see entire document that is assigned to same applicant, Mahle International).
Regarding claims 8-13: See rejection above and also references of Wu, Angilella and Costa.
Regarding claim 14: The top layer of the tribological coating allows an effective gas-tight seal to be established between the piston ring and an inner wall of a cylinder during an initial break-in phase of engine operation (e.g. intended use and the coating of Wu, Angilella and Costa is capable of this).
Regarding claim 15: The base layer of the tribological coating provides the piston ring with long-term high temperature wear resistance and low friction resistance (e.g. that is the case do the material of the coating of the base layer).
Regarding claim 16: See reference of Wu that teaches to have plurality of coatings including nitride layer and intermediate coating.
.
Claims 4 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, Angilella and Costa as applied to claim 1 above, and further in view of Esser et al (US. 20100117304A1).
Wu, Angilella and Costa disclose the invention as claimed above but fail to disclose the base layer. Esser discloses a coating on a piston ring that is formed of CrN, CrON, TiN, SinN or SiC (paragraph 0009). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have material of the base layer of Wu to be replaced by CrON of Esser, since providing one type of coating material or another type of coating material is considered to be art equivalent (e.g. paragraph 0009 and claim 9 of Esser).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060.  The examiner can normally be reached on 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/VISHAL A PATEL/Primary Examiner, Art Unit 3675